Title: To Thomas Jefferson from Henry Lee, 18 September 1793
From: Lee, Henry
To: Jefferson, Thomas

 

Sir
Richmond September 18th. 1793.
 
It has been deemed proper by this Government to direct Vessels coming from Philadelphia, the Grenades and Tobago to perform quarentine.
The officers of the Customs might contribute to the due execution of the regulations prescribed by giving to the Superintendants of Quarantine every information which may reach them concerning the apprehended disorder on the Arrival of Vessels from the infected ports.
I am induced on this ground to mention the matter to you for the information of the President who can give the requisite directions if he pleases. I have the honor to be sir With great respect Your Ob: h: ser.

Henry Lee

